DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6/21/2022. 
 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

This amendment is to correct a minor informality.
  
The amendment is the following:

Regarding Claim 20, A method of interrogating a WDM optical communication system to obtain one or more performance parameters, comprising: 4Serial No. 15/780,865
generating an optical probe wavelength; 
while at least one data channel is currently deployed in the WDM system, transmitting the probe wavelength along a selected optical path through the WDM optical communication system for a duration of time that is less than a response time of network elements that impact signal quality along the selected optical path; 
receiving the probe wavelength after it traverses the selected optical path; 
measuring one or more signal quality parameters of the received probe wavelength; and 
based on the measured signal quality parameters, determining one or more system performance parameters characterizing the selected optical path, 
adjusting one or more operating parameters of one or more of the network elements based on the one or more system performance parameters [[.]] ,
wherein generating the optical probe wavelength includes selecting as the probe wavelength a first optical wavelength at which a data channel is to be provisioned and wherein the data channel to be provisioned is provisioned on a second wavelength prior to adjusting the one or more operating parameters, and further wherein provisioning the data channel at the first wavelength includes gradually increasing a power of the first wavelength while reducing a power of the second wavelength over a transition period of time such that the data channel is simultaneously provisioned on both the first and second wavelengths during the transition period.
 
Allowable Subject Matter
Claims 1, 4, 6, 9, 19-20, 22 and 24 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the claimed invention is the following:

Iida et al (High-Sensitivity Coherent Optical Time Domain Reflectometry Employing Frequency-Division Multiplexing) Fig 1, Fig 2, where a WDM system (i.e. between WDM terminal equipments) is interrogated to obtain one or more performance parameters (i.e. at a C-OTDR), the C-OTDR has a Lightwave source that generates an optical probe wavelength, the C-OTDR has a modulator (AOM) that modulates the probe wavelength in a prescribed manner to produce a probe signal pulse, and the C-OTDR transmits the probe signal pulse along a selected optical path through the WDM system (i.e. between WDM terminal equipments) via network elements (i.e. repeaters EDFAs) that impact signal quality along the selected optical path.

Desurvire (Analysis of Transient Gain Saturation and Recovery in Erbium-Doped Fiber Amplifiers) Fig 2, where a pulse (i.e. a signal pulse) is transmitted for a duration of time (pulse width) (ΔT) that is less than a response time (i.e. a saturation and recovery time) of a network element (i.e. an erbium doped fiber amplifier EDFA) (as shown in Fig 2).

Takashina et al (US Pub 20030231888) Fig 9, Fig 10, where a C-OTDR 134 transmits a probe signal pulse (e.g. at ʎm) while at least one data channel (e.g. at ʎ1,…ʎn) is currently deployed in a WDM system.

The newly found prior art relevant to the Applicant’s disclosure is the following:

Rowen et al (US Pub 20190101419) and more specifically Fig 7.

Mattos et al (US Pat 10142016) and more specifically Fig 1.

Boertjes et al (US Pat 8971705) and more specifically Fig 1.

Zhang et al (US Pub 8135274) and more specifically Fig 1.

Miller et al (US Pub 20080199185) and more specifically Fig 2.

Hong et al (US Pub 20020149812) and more specifically Fig 1.

Harasawa et al (US Pub 20020131099) and more specifically Fig 1.

Gautheron et al (US Pub 6122044) and more specifically Fig 4.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A method of interrogating a WDM optical communication system to obtain one or more performance parameters, comprising:  
generating an optical probe wavelength, wherein generating the optical probe wavelength includes selecting as the probe wavelength a first optical wavelength at which a data channel is to be provisioned; 
modulating the probe wavelength in a prescribed manner to produce a probe signal; and 
while at least one data channel is currently deployed in the WDM system, transmitting the probe signal along a selected optical path through the WDM optical communication system for a duration of time that is less than a response time of network elements that impact signal quality along the selected optical paths;
receiving the probe signal after it traverses the selected optical path; 
measuring one or more signal quality parameters of the received probe signal; and 
based on the measured signal quality parameters, determining one or more system performance parameters characterizing the selected optical path; and 
adjusting one or more operating parameters of one or more of the network elements based on the one or more operating parameters, wherein the data channel to be provisioned is provisioned on a second wavelength prior to adjusting the one or more operating parameters, and further wherein provisioning the data channel at the first wavelength includes gradually increasing a power of the first wavelength while reducing a power of the second wavelength over a transition period of time such that the data channel is simultaneously provisioned on both the first and second wavelengths during the transition period.  

Regarding Claim 9, A method of interrogating a WDM optical communication system to obtain one or more performance parameters, comprising:  
generating an optical probe wavelength; 
modulating the probe wavelength in a prescribed manner to produce a probe signal; 
while at least one data channel is currently deployed in the WDM system, transmitting the probe signal along a selected optical path through the WDM optical communication system for a duration of time that is less than a response time of network elements that impact signal quality along the selected optical path; 
wherein generating the optical probe wavelength includes generating the optical probe wavelength with a tunable laser that is tuned to a first optical wavelength that is deployed in the WDM optical communication system to support an existing data channel and further comprising: 
switching the tunable laser to generate the optical probe wavelength for said duration of time; and 3Serial No. 15/780,865 
after expiration of said duration of time, re-tuning the tunable laser back to the first optical wavelength.  
  
Regarding Claim 19, A method of interrogating a WDM optical communication system to obtain one or more performance parameters, comprising: 
generating an optical probe wavelength, wherein generating the optical probe wavelength includes selecting as the probe wavelength a first optical wavelength at which a data channel is to be provisioned; 
modulating the probe wavelength in a prescribed manner to produce a probe signal; and 
while at least one data channel is currently deployed in the WDM system, transmitting the probe signal along a selected optical path through the WDM optical communication system for a duration of time that is less than a response time of network elements that impact signal quality along the selected optical path: 
receiving the probe signal after it traverses the selected optical path; 
measuring one or more signal quality parameters of the received probe signal; and 
based on the measured signal quality parameters, determining one or more system performance parameters characterizing the selected optical path; 
adjusting one or more operating parameters of one or more of the network elements based on the one or more operating parameters, wherein the data channel to be provisioned is provisioned on a second wavelength prior to adjusting the one or more operating parameters, and further wherein provisioning the data channel at the first wavelength includes gradually increasing the duty cycle of the first wavelength while reducing the duty cycle of the second wavelength over a transition period of time such that the data channel is simultaneously provisioned on both the first and second wavelengths during the transition period.  

Regarding Claim 20, A method of interrogating a WDM optical communication system to obtain one or more performance parameters, comprising: 4Serial No. 15/780,865
generating an optical probe wavelength; 
while at least one data channel is currently deployed in the WDM system, transmitting the probe wavelength along a selected optical path through the WDM optical communication system for a duration of time that is less than a response time of network elements that impact signal quality along the selected optical path; 
receiving the probe wavelength after it traverses the selected optical path; 
measuring one or more signal quality parameters of the received probe wavelength; and 
based on the measured signal quality parameters, determining one or more system performance parameters characterizing the selected optical path, 
adjusting one or more operating parameters of one or more of the network elements based on the one or more system performance parameters,
wherein generating the optical probe wavelength includes selecting as the probe wavelength a first optical wavelength at which a data channel is to be provisioned and wherein the data channel to be provisioned is provisioned on a second wavelength prior to adjusting the one or more operating parameters, and further wherein provisioning the data channel at the first wavelength includes gradually increasing a power of the first wavelength while reducing a power of the second wavelength over a transition period of time such that the data channel is simultaneously provisioned on both the first and second wavelengths during the transition period.

Although methods/devices for interrogating WDM optical communication systems are known in the art, there is no teaching, suggestion or motivation to generate the method/device that interrogates the WDM optical communication system with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636